Citation Nr: 1003760	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  08-34 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1948 to November 1951.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a June 2007 
rating decision of the Chicago, Illinois, Department of 
Veterans Affairs (VA) Regional Office (RO).  In September 
2009, a Travel Board hearing was held before the undersigned; 
a transcript of this hearing is associated with the claims 
file.  At the September 2009 hearing, and in October 2009, 
the Veteran submitted additional evidence with a waiver of RO 
consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The Veteran contends that his current bilateral hearing loss 
and tinnitus are due to acoustic trauma he sustained in 
service.  Specifically, he asserts that he had combat service 
during the Korean Conflict as a member of a field artillery 
unit.  His DD Form-214 confirms that he served in combat as a 
member of an artillery unit during the Korean Combat.  

At the September 2009 Travel Board hearing the Veteran 
testified that he first noted difficulty with his hearing 
during service and, although he reported it upon separation, 
he did not agree to testing because he wanted to be 
discharged.  He further testified that he had hearing loss 
and tinnitus after service, but did not seek treatment.  He 
recalled that he has received private treatment for hearing 
complaints; however, the physician who provided the treatment 
was retired, and his records were unavailable.   

The Veteran has submitted statements from J. E. Manint, D.O., 
and W. Youngerman, M.D.  Specifically, an August 2009 
statement from Dr. Manint notes that he has treated the 
Veteran since the early 1990s and includes the opinion that 
the Veteran's hearing problems stem from his heavy noise 
exposure during the Korean Conflict.  A later statement from 
Dr. Manint, dated in October 2009, notes that he has been 
treating the Veteran since 1984, and that prior to such time 
the Veteran was a patient of Dr. J. Allman (over the previous 
30 years).  Dr. Manint opined that the Veteran suffers from 
hearing loss and chronic tinnitus and, with his history of 
involvement with an artillery unit in the Korean War, his 
hearing impairment and tinnitus are more likely than not 
secondary to his heavy noise exposure during the Korean 
conflict.  A July 2009 statement from Dr. Youngerman includes 
the opinion that the Veteran's hearing loss may be secondary 
to acoustic trauma that he experienced in the military 
service.  Treatment records from Drs. Allman, Manint, and 
Youngerman are not associated with the claim file.  Any 
records of treatment for hearing loss/tinnitus may contain 
information pertinent to the matter at hand, and must be 
secured.

Although the Veteran was afforded a VA audiological 
evaluation in May 2007 in connection with his claim, the 
examination report is inadequate for rating purposes.  
Specifically, the examiner noted that the Veteran's claims 
file was not sent for review and observed that the majority 
of Veteran's military service was during peacetime (and did 
not acknowledge the Veteran's combat service).  Moreover, in 
light of the 2009 opinions from Drs. Manint and Youngerman, 
the medical evidence in the claims file now includes 
conflicting opinions regarding a nexus between the claimed 
disabilities and the Veteran's service/noise trauma therein.  
Because the rationale in the conflicting opinions cites to 
differing factors and because the VA opinion is based on an 
incomplete record, another medical opinion addressing the 
matter of a nexus between the claimed disabilities and the 
Veteran's active service is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)
1.  The RO should ask the Veteran to 
identify all sources of treatment or 
evaluation he has received for hearing 
loss and/or tinnitus and to provide any 
releases necessary for VA to secure any 
private records of such treatment or 
evaluation.  He must specifically provide 
releases for complete records of any 
evaluations and/or treatment he received 
from Drs. Allman, Manint, and Youngerman.  
The RO should obtain for the record copies 
of the complete records of all evaluations 
and treatment from the identified sources.

2.  The RO should also ask the Veteran to 
provide a listing of his employment 
history since his separation from service 
(i.e., a chronological listing of all 
employers and indication of his duties at 
each place of employment).  He should 
indicate whether he underwent any hearing 
evaluations at a place of employment (and 
if so provide authorization for release of 
the report of such evaluation).  The RO 
should arrange for all appropriate 
development for records of any such 
hearing evaluations and, if indicated by 
any responses, reconcile the evidence 
regarding the extent of postservice noise 
exposure.

3.  Upon completion of the above, the RO 
should forward the Veteran's claims file 
to an audiologist or otologist for the 
purpose of obtaining a supplemental 
opinion to the May 2007 examination 
report.  The claims file must be made 
reviewed by the examiner.  The consulting 
medical provider should offer an opinion 
as whether it is at least as likely as not 
(i.e., a 50 percent or greater 
probability) that the Veteran's current 
sensorineural hearing loss and/or tinnitus 
are causally related to his service, 
including as due to his presumed exposure 
to combat noise trauma therein.  The 
consultant must explain the rationale for 
the opinion.

4.  The RO should ensure that development 
sought above is completed, and then 
readjudicate the claims.  If either 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

